The only question before the court on this appeal is that certified by the Appellate Division, to wit, the constitutionality of the statute. That depends on the construction to be given it. That construction, as it now appears, is that the statute makes it obligatory on the board of assessors to consider and pass *Page 752 
upon the claims of the various parties, a duty which can be enforced by mandamus (People ex rel. Dady v. Prendergast,203 N.Y. 1); that the action of the board of assessors is judicialab initio, and that the only effect of the discretion vested in the board by the statute is to render a determination of the board rejecting a claim final and conclusive, while leaving the amount of an award subject to review by the courts. The statute thus construed is not subject to the attack upon it found in my dissenting opinion on the previous appeal.
GRAY, HAIGHT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur with VANN, J., and CULLEN, Ch. J.
Order affirmed.
 *Page 1